Citation Nr: 1453356	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-36 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the service connection claim for a pulmonary disorder, to include asthma and chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for a pulmonary disorder, to include asthma and COPD.

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing before the undersigned in October 2014.  A transcript is of record. 

The service connection claims for a pulmonary disorder and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed April 1980 rating decision denied service connection for asthma.
 
2. Additional evidence received since the April 1980 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a pulmonary disorder. 

CONCLUSIONS OF LAW

1. The April 1980 rating decision, which denied service connection for asthma, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been submitted to reopen the service connection claim for a pulmonary disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a pulmonary disorder.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Service connection for asthma was last denied in an April 1980 rating decision.  The Veteran was notified of this decision and his appellate rights in a June 1980 letter in accordance with 38 C.F.R. § 19.25 (2014).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and timeframe for initiating an appeal).  Moreover, new and material evidence was not associated with the file within one year of the date of mailing of the decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

Consequently, because the Veteran did not appeal the April 1980 rating decision, and because new and material evidence has not been received within one year of the date of its mailing, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 U.S.C.A. § 3.156(a).  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether the denial was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection claim for asthma was denied in the April 1980 rating decision because the RO found that it pre-existed active military service and was not aggravated by active service.  Since this rating decision was issued, the Veteran presented testimony at the October 2014 hearing asserting that his asthma had its initial onset during active service, and that he had not experienced respiratory problems prior to service.  For the purpose of determining whether new and material evidence has been submitted, this testimony is presumed credible.  See id.  At the time of the April 1980 rating decision, there was no evidence or assertion that the Veteran's respiratory problems first manifested in active service.  Indeed, his original April 1975 claim was based only on aggravation of asthma.  Thus, this evidence is new.

As the Veteran's hearing testimony relates to the unestablished fact of service incurrence, an element of service connection necessary to substantiate the claim, it is also material.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (setting forth elements of service connection, including in-service incurrence or aggravation of a disease or injury); 38 C.F.R. § 3.303(a) (2014) (general criteria for establishing service connection); see also 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117-121.  In this regard, it raises a reasonable possibility of substantiating the claim, as there is at least an indication that his currently diagnosed COPD may be related to his in-service respiratory problems.  See Shade, 24 Vet. App. at 117-121 (noting that whether newly submitted evidence raises a reasonable possibility of substantiating the claim is informed by the criteria for determining when VA's duty to provide an examination or opinion is triggered); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in relevant part, that a VA examination or opinion is required when, among other things, there is evidence of a current disability and an indication that the current disability may be related to an in-service disease, injury, or event); 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a pulmonary disorder, to include asthma.  The petition to reopen is granted.  See 38 C.F.R. § 3.156(a).

ORDER

The service connection claim for a pulmonary disorder is reopened; the appeal is granted to this extent only. 



REMAND

While the Board sincerely regrets the delay, the claims for a pulmonary disorder and tinnitus must be remanded for further development to make an informed decision, and to afford them every due consideration.

A VA examination and opinion are needed to identify all of the Veteran's current pulmonary disorders, including COPD, and to determine whether such may be related to his in-service asthma and bouts of pneumonia, for which he was hospitalized at the time.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. §§ 3.159(c)(4); 3.326(a) (2014).  Although a May 2014 VA examination report states that the Veteran did not have asthma on examination, and thus concludes that the Veteran's in-service respiratory problems had resolved, it does not address the issue of whether his COPD may be related to such problems.  Thus, it is not sufficient to make a fully informed decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Appropriate efforts must also be made to obtain the Veteran's Social Security Administration (SSA) records pertaining to the award of disability benefits, as he indicated in his February 2007 claim that he is in receipt of SSA disability benefits.  The evidence shows that he has significant respiratory problems, and thus there is a substantial likelihood that the SSA benefits were at least partially based on his pulmonary disorder, and therefore may be relevant to this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010) (holding that VA is required to obtain treatment records "if there exists a reasonable possibility that the records could help . . . substantiate [the] claim for benefits").  

An additional effort must also be made to obtain records from the office of C. Centafont, M.D.  Records from this physician were requested in October 2007, but no response was received.  VA must make at least one more attempt to obtain these records, unless it receives a response that the records do not exist or are unavailable.  See 38 C.F.R. § 3.159(c).  Although the Veteran indicated that they pertain to a heart condition, and the office specializes in cardiology, he identified them in support of the present claims and filled out an authorized release form (VA Form 21-4142).  Thus, as they may be relevant, this opportunity should be taken to make another request for these records.  

With regard to the claim for tinnitus, a February 2008 VA examination report reflects that the Veteran's tinnitus had its onset five to ten years earlier, and the examiner thus concluded that it was not related to military noise exposure given the long period of time that had elapsed between such exposure and the initial manifestation of tinnitus.  However, the examiner did not provide an opinion as to whether the Veteran's tinnitus may be caused or aggravated by his service-connected hearing loss.  Moreover, in his October 2014 hearing testimony, the Veteran stated that it had been present off and on since his in-service noise exposure.  Thus, a new opinion must be obtained to determine whether secondary service connection may be established for tinnitus under 38 C.F.R. § 3.310 (2014), and to take into account the above history.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Social Security Administration records pertaining to the award of disability benefits, including any decisions, SSA examination reports, application materials, and all associated medical records.

2. Make an additional request for treatment records from the office of C. Centafont, MD.  As the Veteran's authorized release of these records may have expired, he should be asked to fill out a new form if necessary.  If a response is not received, or the response is negative, the Veteran must be informed of this fact and provided an opportunity to submit the records himself. 

3. Then, arrange for a VA examination and opinion to identify all current pulmonary disorders and to determine the likelihood that any diagnosed disorder, including COPD, may be related to the Veteran's in-service bouts of pneumonia and asthma.  
The entire claims file must be made available to the examiner, and the examiner must indicate that the claims file has been reviewed.  
After reviewing the file and examining the Veteran, the examiner must render the following opinions:  
A. Whether it is at least as likely as not that the Veteran's current pulmonary disorder(s), including COPD, is related to his respiratory problems during active service, which were diagnosed as pneumonia and recurrent asthma, and for which he was hospitalized shortly after entering on active duty. 
B. If a positive nexus exists, whether the Veteran's asthma clearly and unmistakably pre-existed active service. 
C. If so, whether pre-existing asthma clearly and unmistakably was not aggravated by active service beyond its natural progression.  
The examiner must provide complete explanations in support of each opinion.  


4. Obtain a VA opinion regarding the etiology of the Veteran's tinnitus as follows:
A. Whether it is as least as likely as not that the Veteran's tinnitus was caused by military noise exposure.  The clinician must take into account the Veteran's reported history of experiencing tinnitus off and on ever since service, as reflected in his October 2014 hearing testimony. 
B. If a direct relationship to service is not found, whether it is at least as likely as not that the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss disability.  
The entire claims file must be provided to the designated clinician, and the clinician must indicate in the report that the claims file has been reviewed.   
The clinician must provide a complete explanation in support of the conclusion reached.  

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


